DETAILED ACTION
This Office action is in response to original application filed on 12/16/2020.
Claims 1-20 are pending. Claim 7 is objected to. Claims 1-6 and 8-20 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/16/2020, 07/22/2021, and 01/19/2022 were filed prior to this Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Statutory Review under 35 USC § 101
Claims 1-13 are directed towards a method and have been reviewed.
Claims 1-13 appear to be statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions, involving receiving network-based data, analyzing it, and using it to facilitate associating a user with a plurality of said users based on semantic analysis of text data, associating images with the analyzed data, and presenting the images to the user.
Claims 14-19 are directed toward an article of manufacture and have been reviewed.
Claims 14-19 appear to be statutory, as the article of manufacture excludes transitory signals through its inclusion of hardware. Claims 14-19 also appear to be statutory as they perform the method of claim 16, which is directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claim 20 is directed toward a system and have been reviewed.
Claim 20 appears to be statutory, as the system includes hardware (hardware device). Claim 20 also appears to be statutory as it performs the method of claim 1, which is directed to significantly more than an abstract idea based on currently known judicial exceptions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 11, 12, 13; 14; and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kussmaul et al., U.S. Patent Application Publication No. 2020/0401639 (filed June 19, 2019; hereinafter Kussmaul) in view of Cropper et al., U.S. Patent Application Publication No. 2017/0060609 (hereinafter Cropper).

Regarding claim 1, Kussmaul teaches:
A digital conversion method comprising: receiving, by a processor of a server hardware device, text data associated with a text presentation being presented via a hardware device of a user; (Kussmaul ¶ 0002 describe presenting via a user hardware device: Client applications, also referred to as search-based applications; The application views and presents the content and navigation elements retrieved from the search service to a user of the client application; also relevant to hardware device is Kussmaul ¶ 0039: client applications, i.e., client application programs, like mobile applications executed on a mobile communication device, e.g., a smartphone, to desktop applications executed on desktop computers, scripts executed in a browser, etc.; Kussmaul ¶ 0075-0079, ¶ 0075: retrieved one or more social media content items relate to one or more social media activities of a user of the client application; Ratings may, e.g., comprise likes, dislikes, values of a point scale, etc. assigned to the social media activities, like a posting [this social media posting is relevant to 'text data'; see ¶ 0005 also showing 'text data': extracting keywords from the social media content items]; Kussmaul teaches this involving a processor of a server hardware device in at least ¶ 0116: computer system/server 12 in cloud computing node 10; The components of computer system/server 12 may include, but are not limited to, one or more processors or processing units; claim 1: retrieving, by one or more computer processors, one or more social media content items from the one or more social media services by a personalization component)
receiving, by said processor in response to receiving authorization from said user, ...data associated with said user; (Kussmaul ¶ 0133: Program/utility 40 allows the user to opt in or opt out of exposing personal information; Program/utility 40 enables the authorized and secure handling of user information; The user can be provided with notice of the collection of portions of the personal information and the opportunity to opt-in or opt-out of the collection process; ¶ 0134: Information regarding the social media accounts may be provided by the user. The user may further allow the personalization component to identify and crawl posts by the user on the respective social media services, blogs, communities, and/or social media platforms)
analyzing, by said processor, semantic attributes of said text data; (Kussmaul ¶ 0062: the content analyzing service uses a concept extraction method for extracting the set of keywords, wherein the set of keywords represents characteristic semantic aspects of the retrieved social media content items)
determining, by said processor based on results of said analyzing said semantic attributes, concepts and premises of said text data; (Kussmaul ¶ 0062-0068: the content analyzing service uses a concept extraction method for extracting the set of keywords, wherein the set of keywords represents characteristic semantic aspects of the retrieved social media content items; the content analyzing service uses a topic extraction method for extracting the set of keywords;  content analyzing service uses a tone analysis method for extracting the set of keywords; FIG. 6, ¶ 0142-0147, blocks 304, 306, 308: In block 304, the personalization component uses a relevant topics identifier to identify and extract keywords related to relevant topics from the retrieved social media content items [relevant to claimed 'concepts']; In block 306, the personalization component uses a tone analyzer to identify emotions of the user, like anger, disgust, fear, joy, or sadness, expressed in the retrieved social media content items and extracts keywords related to the emotions of the user [see this applies to claimed 'concepts' in light of instant application ¶ 0025: A mood and tone presentation may be generated based on a determined concept]; In block 308, the personalization component uses a personality insight component to achieve insight [relevant to claimed 'premises' also]into characteristics of the user and to extract keywords related to the characteristics of the user)
analyzing, by said processor, said ... data; (Kussmaul FIG. 6, ¶ 0142-0147, blocks 304, 306, 308: In block 304, the personalization component uses a relevant topics identifier to identify and extract keywords related to relevant topics from the retrieved social media content items; In block 306, the personalization component uses a tone analyzer [shows analysis] to identify emotions of the user, like anger, disgust, fear, joy, or sadness, expressed in the retrieved social media content items and extracts keywords related to the emotions of the user; In block 308, the personalization component uses a personality insight component to achieve insight into characteristics of the user and to extract keywords related to the characteristics of the user; The content items, e.g., documents, available for searching in the search index may have been analyzed at indexing and assigned with a tone factor and/or a personality factor identifying emotions and/or personality characteristics related to the respective content items [shows analysis])
associating, by said processor based on said concepts and premises of said text data ... said user with a plurality of users associated with said text presentation resulting in the formation of a group of users; (Kussmaul ¶ 0075-0079, ¶ 0075: social media activities, like a posting; ¶ 0076: a clustering of users of the social media services comprising the user of the client application and associations of each of the users to the selected social media activities [as seen above in ¶ 0075, these including postings; these users are associated with the claimed 'text presentation'], wherein for the clustering a distance measure over an analysis of a social graph is used; ¶ 0077: Users of the same cluster may be assumed to have similar preferences. Thus, social media content items related to social media activities of users of the same cluster may, e.g., be used for determining keywords identifying common preferences of all users of the respective cluster. A clustering refers to the task of grouping a set of data objects, e.g., users and/or associations of each of the users to a set of social media content items; ¶ 0079: the personalization component may determine a set of one or more users related to the current user, e.g., by identifying other users assigned to the same tenant and/or by analyzing a social graph of the user. The personalization component may further retrieve social media content items related to social media activities of users comprised by the respective set of users)
determining, by said processor, a propensity inclination for said group of users with respect to specialized digital dimensions; (Kussmaul ¶ 0076-0079: A clustering refers to the task of grouping a set of data objects, e.g., users and/or associations of each of the users to a set of social media content items, in such a way that data objects in the same group, i.e., in the same cluster, are more similar [shows the claimed 'propensity inclination'] according to one or more criteria [relevant to claimed 'specialized digital dimensions'] to each other than to those data objects in clusters; see also relevant ¶ 0053 showing criteria may correspond to keywords: A search query may contain a set of query parameters specifying search criteria for searching content items, like, e.g., a set of search terms)
associating, by said processor based on said propensity inclination for said group of users, retrieved images with said text data, (Kussmaul ¶ 0076-0079 describes users associated with social media content items [relevant to claimed 'images']: A clustering refers to the task of grouping a set of data objects, e.g., users and/or associations of each of the users to a set of social media content items, in such a way that data objects in the same group, i.e., in the same cluster, are more similar [shows the claimed 'propensity inclination'] according to one or more criteria [relevant to claimed 'specialized digital dimensions'] to each other than to those data objects in clusters; see Kussmaul ¶ 0062-0063, ¶ 0062 shows use of the claimed 'said text data': the content analyzing service uses a concept extraction method for extracting the set of keywords; The concepts may represent characteristic semantic aspects which can be used as keywords; see then these 'keywords' in light of ¶ 0063: the content analyzing service uses an image tagging method for extracting the set of keywords; enabling a keyword extraction also for images comprised by the social content items. Image tagging provides tags, i.e., keywords, assigned to an image or a piece of an image and providing textual meta-information about the image and/or the content of the image; tags may be generated by the content analysis service, e.g., using automatic image analysis and recognition methods, like object recognition; image analysis comprising extracted feature vectors and training annotation words may be used by machine learning techniques to implement an automatic tagging of images [shows associating images with text data])
wherein said retrieved images are associated with said concepts and premises; and (Kussmaul ¶ 0063: images comprised by the social content items. Image tagging provides tags, i.e., keywords, assigned to an image or a piece of an image and providing textual meta-information about the image and/or the content of the image; tags may be generated by the content analysis service, e.g., using automatic image analysis and recognition methods, like object recognition; image analysis comprising extracted feature vectors and training annotation words may be used by machine learning techniques to implement an automatic tagging of images; see this in light of FIG. 6, ¶ 0142-0145: social media extractor may retrieve social media content items related to the respective user [shows retrieval of images]; In block 306, the personalization component uses a tone analyzer to identify emotions of the user, like anger, disgust, fear, joy, or sadness, expressed in the retrieved social media content items [see this applies to claimed 'concepts' in light of instant application ¶ 0025: A mood and tone presentation may be generated based on a determined concept]; In block 308, the personalization component uses a personality insight component to achieve insight [relevant to claimed 'premises'] into characteristics of the user and to extract keywords related to the characteristics of the user)
presenting, by said processor, said retrieved images to said user. (Kussmaul FIG. 6, ¶ 0145: In block 316, the search results of the one or more second search queries are provided to user, more precisely sent to the search-based application; ¶ 0002: Client applications, also referred to as search-based applications, may rely on a search service to identify and retrieve required information; The application views and presents the content and navigation elements retrieved from the search service to a user of the client application; ¶ 0004: The search index comprises content items of a search query type for use as first search results for first search queries received from a client application; second search results to be returned to the client application as search results for the first search queries [see these content items in light of the 'social media content items' of Kussmaul]; see that these content items can comprise images in Kussmaul ¶ 0063: images comprised by the social content items)
Kussmaul does not expressly disclose receiving network-based data.
Kussmaul does not expressly disclose analyzing said network-based data;
Kussmaul does not expressly disclose associating, by said processor based on said concepts and premises of said text data and results of said analyzing said network-based data.
However, Cropper addresses this by teaching the following.
Cropper teaches receiving network-based data. (Cropper FIG. 4, ¶ 0057-0059: A set of resource usage data may be present, received, collected, or stored; metrics for container, virtual machine hosts, or virtual machines may be used or analyzed (e.g., based on processor/memory/disk/network: usage-percentages, gross-usage, tasks, inputs, outputs, available shares, relative weights, performance speeds))
Cropper teaches analyzing said network-based data; (Cropper FIG. 4, ¶ 0057: metrics for container, virtual machine hosts, or virtual machines may be used or analyzed (e.g., based on processor/memory/disk/network: usage-percentages, gross-usage, tasks, inputs, outputs, available shares, relative weights, performance speeds); ¶ 0061: The set of resource usage data may be analyzed at block 455; Data analysis can extract information/patterns from a data set)
Cropper teaches associating (based on results of said analyzing said network-based data) resulting in the formation of a group. (Cropper FIG. 4, ¶ 0061-0064: The set of resource usage data may be analyzed at block 455; Data analysis can extract information/patterns from a data set; The set of resource usage data may be analyzed to identify/ascertain a set of candidate container arrangements (e.g., both a first candidate container arrangement and a second candidate container arrangement))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the social media data analysis and extraction of Kussmaul with the networked computing resource analysis of Cropper.
In addition, both of the references (Kussmaul and Cropper) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as extracting and analyzing data.
Motivation to do so would be to improve the functioning of the data analysis of Kussmaul used to extract topics, emotions, or other characteristics with the ability in Cropper to use analyzed data determine whether a threshold/ceiling has been met or to provide or furnish a data report for later use.

Regarding claim 8, Kussmaul in view of Cropper teaches:
wherein said analyzing said network-based data comprises: identifying events associated with said user and associated users; and (Cropper FIG. 4, ¶ 0057-0058: metrics for container, virtual machine hosts, or virtual machines may be used or analyzed (e.g., based on processor/memory/disk/network: usage-percentages, gross-usage, tasks, inputs, outputs, available shares, relative weights, performance speeds); At block 430, a triggering event is detected (e.g., by monitoring a set of resource usage data for the set of containers) [this shows identifying an event]; Cropper ¶ 0083 shows this involving a user and associated users: Embodiments of the present disclosure may also be delivered as part of a service engagement with a client corporation, nonprofit organization, government entity, internal organizational structure; These embodiments may also include analyzing the client's operations ... metering use of the systems, allocating expenses to users of the systems)
analyzing said events to determine said specialized digital dimensions. (Cropper ¶ 0057-0062: At block 430, a triggering event is detected (e.g., by monitoring a set of resource usage data for the set of containers); ¶ 0070-0071: a set of resource usage data (e.g., stored in association with the shared pool manager—see FIG. 1-3) for the set of containers is monitored to detect a triggering event which corresponds to the set of resource usage data; Cropper describes a factor, relevant to the claimed 'dimension': a utilization factor (e.g., processor utilization percentage as a function of processor capacity) in a set of resource data for a specific set of containers using a specific container technology is monitored by the shared pool manager. The triggering event may be detected when the utilization factor exceeds a threshold value (e.g., processor utilization percentage exceeds 80% for a given temporal period))

Regarding claim 9, Kussmaul in view of Cropper teaches all the features with respect to claim 1 above.
Cropper teaches:
wherein said network-based data comprises: event-based data, (Cropper ¶ 0057-0059: A set of resource usage data may be present, received, collected, or stored; At block 430, a triggering event is detected (e.g., by monitoring a set of resource usage data for the set of containers) [shows event-based data])
and group-based data associated with said user. (Cropper ¶ 0083 shows this can be group-based data: Embodiments of the present disclosure may also be delivered as part of a service engagement with a client corporation, nonprofit organization, government entity, internal organizational structure; These embodiments may also include analyzing the client's operations ... metering use of the systems, allocating expenses to users of the systems)
Kussmaul teaches: social media data. (Kussmaul FIG. 6, ¶ 0142-0147, blocks 304, 306, 308: In block 304, the personalization component uses a relevant topics identifier to identify and extract keywords related to relevant topics from the retrieved social media content items [shows this being social media data]; In block 306, the personalization component uses a tone analyzer to identify emotions of the user, like anger, disgust, fear, joy, or sadness, expressed in the retrieved social media content items and extracts keywords related to the emotions of the user; In block 308, the personalization component uses a personality insight component to achieve insight into characteristics of the user and to extract keywords related to the characteristics of the user; The content items, e.g., documents, available for searching in the search index may have been analyzed at indexing and assigned with a tone factor and/or a personality factor identifying emotions and/or personality characteristics related to the respective content items)

Regarding claim 11, Kussmaul in view of Cropper teaches:
generating, by said processor, semantic model software associated with said images. (Kussmaul ¶ 0077: taking into account multiple users. Users of the same cluster may be assumed to have similar preferences; social media content items related to social media activities of users of the same cluster; A clustering may be implemented using various algorithms. The clustering may, e.g., be ... a centroid-based clustering, like, e.g., k-means clustering, a distribution-based clustering, like Gaussian mixture model clustering, or a density-based clustering; see that models associated with these content items can be of a semantic nature in ¶ 0062: the content analyzing service uses a concept extraction method for extracting the set of keywords, wherein the set of keywords represents characteristic semantic aspects of the retrieved social media content items; see that these content items can comprise images in Kussmaul ¶ 0063: images comprised by the social content items)

Regarding claim 12, Kussmaul in view of Cropper teaches:
generating, by said processor, self-learning software code... (Kussmaul ¶ 0025: the content analyzing service is a cognitive content analyzing service. Cognitive content analyzing services take into account data analysis human cognitive processes influencing the way information is generated, shared, received, and/or processes by humans;  A cognitive content analyzing service may, e.g., use machine learning; Machine learning may, e.g., use deep learning algorithms and neural networks to process information)
...configured to execute future instances of said associated said retrieved images. (Kussmaul ¶ 0076-0079 describes users associated with social media content items [relevant to claimed 'images']: A clustering refers to the task of grouping a set of data objects, e.g., users and/or associations of each of the users to a set of social media content items, in such a way that data objects in the same group, i.e., in the same cluster, are more similar according to one or more criteria to each other than to those data objects in clusters; see Kussmaul ¶ 0062-0063, ¶ 0062 shows use of the claimed 'said text data': the content analyzing service uses a concept extraction method for extracting the set of keywords; The concepts may represent characteristic semantic aspects which can be used as keywords; see then these 'keywords' in light of ¶ 0063: the content analyzing service uses an image tagging method for extracting the set of keywords; enabling a keyword extraction also for images comprised by the social content items. Image tagging provides tags, i.e., keywords, assigned to an image or a piece of an image and providing textual meta-information about the image and/or the content of the image; tags may be generated by the content analysis service, e.g., using automatic image analysis and recognition methods, like object recognition; image analysis comprising extracted feature vectors and training annotation words may be used by machine learning techniques to implement an automatic tagging of images [shows associating images with text data])

Regarding claim 13, Kussmaul in view of Cropper teaches all the features with respect to claim 1 above.
Kussmaul teaches:
providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable code in the server hardware device, said code being executed by the computer processor to implement: (Kussmaul ¶ 0006: the invention relates to a computer program product comprising a non-volatile computer-readable storage medium having computer-readable program code embodied therewith for personalizing a search of a search service; ¶ 0094: Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g. networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) [relevant to the claimed 'creating, integrating, hosting, maintaining, and deploying computer-readable code]; cloud model may include at least five characteristics, at least three service models, and at least four deployment models; see relevant also ¶ 0102-0104: Infrastructure as a Service (IaaS): the capability provided to the consumer is to provision processing, storage, networks, and other fundamental computing resources)
said receiving said text data, said receiving said network based data, said analyzing said semantic attributes, said determining said concepts and premises, (Kussmaul ¶ 0094: Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g. networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) ['networks' and the like are relevant to the claimed 'receiving' of data; 'processing' and the like are relevant to the claimed 'analyzing' and 'determining']; cloud model may include at least five characteristics, at least three service models, and at least four deployment models; see relevant also ¶ 0102-0104: Infrastructure as a Service (IaaS): the capability provided to the consumer is to provision processing [shows analyzing and determining], storage, networks [shows receiving], and other fundamental computing resources)
said analyzing said ... data, said associating said user, said determining said propensity inclination, said associating said retrieved images, and said presenting. (Kussmaul ¶ 0094: Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g. networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) ['networks' and the like are relevant to the claimed 'retrieving' of images; 'processing' and the like are relevant to the claimed 'analyzing,' 'associating,' and 'determining'; 'applications' are relevant to the claimed 'presenting']; cloud model may include at least five characteristics, at least three service models, and at least four deployment models; see relevant also ¶ 0102-0104: Infrastructure as a Service (IaaS): the capability provided to the consumer is to provision processing [shows analyzing, associating, and determining], storage, networks [shows retrieval], and other fundamental computing resources)
Cropper is relied upon to teach said analyzing network based data. (Cropper FIG. 4, ¶ 0057: metrics for container, virtual machine hosts, or virtual machines may be used or analyzed (e.g., based on processor/memory/disk/network: usage-percentages, gross-usage, tasks, inputs, outputs, available shares, relative weights, performance speeds))


Regarding claim 14, Kussmaul teaches:
A computer program product, comprising a computer readable hardware storage device storing a computer readable program code, said computer readable program code comprising an algorithm that when executed by a processor of a server hardware device implements a digital conversion method, said method comprising: (Kussmaul ¶ 0150: The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention)
receiving, by said processor, text data associated with a text presentation being presented via a hardware device of a user; (Kussmaul ¶ 0002 describe presenting via a user hardware device: Client applications, also referred to as search-based applications; The application views and presents the content and navigation elements retrieved from the search service to a user of the client application; also relevant to hardware device is Kussmaul ¶ 0039: client applications, i.e., client application programs, like mobile applications executed on a mobile communication device, e.g., a smartphone, to desktop applications executed on desktop computers, scripts executed in a browser, etc.; Kussmaul ¶ 0075-0079, ¶ 0075: retrieved one or more social media content items relate to one or more social media activities of a user of the client application; Ratings may, e.g., comprise likes, dislikes, values of a point scale, etc. assigned to the social media activities, like a posting [this social media posting is relevant to 'text data'; see ¶ 0005 also showing 'text data': extracting keywords from the social media content items]; Kussmaul teaches this involving a processor of a server hardware device in at least ¶ 0116: computer system/server 12 in cloud computing node 10; The components of computer system/server 12 may include, but are not limited to, one or more processors or processing units; claim 1: retrieving, by one or more computer processors, one or more social media content items from the one or more social media services by a personalization component)
receiving, by said processor in response to receiving authorization from said user, ...data associated with said user; (Kussmaul ¶ 0133: Program/utility 40 allows the user to opt in or opt out of exposing personal information; Program/utility 40 enables the authorized and secure handling of user information; The user can be provided with notice of the collection of portions of the personal information and the opportunity to opt-in or opt-out of the collection process; ¶ 0134: Information regarding the social media accounts may be provided by the user. The user may further allow the personalization component to identify and crawl posts by the user on the respective social media services, blogs, communities, and/or social media platforms)
analyzing, by said processor, semantic attributes of said text data; (Kussmaul ¶ 0062: the content analyzing service uses a concept extraction method for extracting the set of keywords, wherein the set of keywords represents characteristic semantic aspects of the retrieved social media content items)
determining, by said processor based on results of said analyzing said semantic attributes, concepts and premises of said text data; (Kussmaul ¶ 0062-0068: the content analyzing service uses a concept extraction method for extracting the set of keywords, wherein the set of keywords represents characteristic semantic aspects of the retrieved social media content items; the content analyzing service uses a topic extraction method for extracting the set of keywords;  content analyzing service uses a tone analysis method for extracting the set of keywords; FIG. 6, ¶ 0142-0147, blocks 304, 306, 308: In block 304, the personalization component uses a relevant topics identifier to identify and extract keywords related to relevant topics from the retrieved social media content items [relevant to claimed 'concepts']; In block 306, the personalization component uses a tone analyzer to identify emotions of the user, like anger, disgust, fear, joy, or sadness, expressed in the retrieved social media content items and extracts keywords related to the emotions of the user [see this applies to claimed 'concepts' in light of instant application ¶ 0025: A mood and tone presentation may be generated based on a determined concept]; In block 308, the personalization component uses a personality insight component to achieve insight [relevant to claimed 'premises' also]into characteristics of the user and to extract keywords related to the characteristics of the user)
analyzing, by said processor, said ... data; (Kussmaul FIG. 6, ¶ 0142-0147, blocks 304, 306, 308: In block 304, the personalization component uses a relevant topics identifier to identify and extract keywords related to relevant topics from the retrieved social media content items; In block 306, the personalization component uses a tone analyzer [shows analysis] to identify emotions of the user, like anger, disgust, fear, joy, or sadness, expressed in the retrieved social media content items and extracts keywords related to the emotions of the user; In block 308, the personalization component uses a personality insight component to achieve insight into characteristics of the user and to extract keywords related to the characteristics of the user; The content items, e.g., documents, available for searching in the search index may have been analyzed at indexing and assigned with a tone factor and/or a personality factor identifying emotions and/or personality characteristics related to the respective content items [shows analysis])
associating, by said processor based on said concepts and premises of said text data ... said user with a plurality of users associated with said text presentation resulting in the formation of a group of users; (Kussmaul ¶ 0075-0079, ¶ 0075: social media activities, like a posting; ¶ 0076: a clustering of users of the social media services comprising the user of the client application and associations of each of the users to the selected social media activities [as seen above in ¶ 0075, these including postings; these users are associated with the claimed 'text presentation'], wherein for the clustering a distance measure over an analysis of a social graph is used; ¶ 0077: Users of the same cluster may be assumed to have similar preferences. Thus, social media content items related to social media activities of users of the same cluster may, e.g., be used for determining keywords identifying common preferences of all users of the respective cluster. A clustering refers to the task of grouping a set of data objects, e.g., users and/or associations of each of the users to a set of social media content items; ¶ 0079: the personalization component may determine a set of one or more users related to the current user, e.g., by identifying other users assigned to the same tenant and/or by analyzing a social graph of the user. The personalization component may further retrieve social media content items related to social media activities of users comprised by the respective set of users)
determining, by said processor, a propensity inclination for said group of users with respect to specialized digital dimensions; (Kussmaul ¶ 0076-0079: A clustering refers to the task of grouping a set of data objects, e.g., users and/or associations of each of the users to a set of social media content items, in such a way that data objects in the same group, i.e., in the same cluster, are more similar [shows the claimed 'propensity inclination'] according to one or more criteria [relevant to claimed 'specialized digital dimensions'] to each other than to those data objects in clusters; see also relevant ¶ 0053 showing criteria may correspond to keywords: A search query may contain a set of query parameters specifying search criteria for searching content items, like, e.g., a set of search terms)
associating, by said processor based on said propensity inclination for said group of users, retrieved images with said text data, (Kussmaul ¶ 0076-0079 describes users associated with social media content items [relevant to claimed 'images']: A clustering refers to the task of grouping a set of data objects, e.g., users and/or associations of each of the users to a set of social media content items, in such a way that data objects in the same group, i.e., in the same cluster, are more similar [shows the claimed 'propensity inclination'] according to one or more criteria [relevant to claimed 'specialized digital dimensions'] to each other than to those data objects in clusters; see Kussmaul ¶ 0062-0063, ¶ 0062 shows use of the claimed 'said text data': the content analyzing service uses a concept extraction method for extracting the set of keywords; The concepts may represent characteristic semantic aspects which can be used as keywords; see then these 'keywords' in light of ¶ 0063: the content analyzing service uses an image tagging method for extracting the set of keywords; enabling a keyword extraction also for images comprised by the social content items. Image tagging provides tags, i.e., keywords, assigned to an image or a piece of an image and providing textual meta-information about the image and/or the content of the image; tags may be generated by the content analysis service, e.g., using automatic image analysis and recognition methods, like object recognition; image analysis comprising extracted feature vectors and training annotation words may be used by machine learning techniques to implement an automatic tagging of images [shows associating images with text data])
wherein said retrieved images are associated with said concepts and premises; and (Kussmaul ¶ 0063: images comprised by the social content items. Image tagging provides tags, i.e., keywords, assigned to an image or a piece of an image and providing textual meta-information about the image and/or the content of the image; tags may be generated by the content analysis service, e.g., using automatic image analysis and recognition methods, like object recognition; image analysis comprising extracted feature vectors and training annotation words may be used by machine learning techniques to implement an automatic tagging of images; see this in light of FIG. 6, ¶ 0142-0145: social media extractor may retrieve social media content items related to the respective user [shows retrieval of images]; In block 306, the personalization component uses a tone analyzer to identify emotions of the user, like anger, disgust, fear, joy, or sadness, expressed in the retrieved social media content items [see this applies to claimed 'concepts' in light of instant application ¶ 0025: A mood and tone presentation may be generated based on a determined concept]; In block 308, the personalization component uses a personality insight component to achieve insight [relevant to claimed 'premises'] into characteristics of the user and to extract keywords related to the characteristics of the user)
presenting, by said processor, said retrieved images to said user. (Kussmaul FIG. 6, ¶ 0145: In block 316, the search results of the one or more second search queries are provided to user, more precisely sent to the search-based application; ¶ 0002: Client applications, also referred to as search-based applications, may rely on a search service to identify and retrieve required information; The application views and presents the content and navigation elements retrieved from the search service to a user of the client application; ¶ 0004: The search index comprises content items of a search query type for use as first search results for first search queries received from a client application; second search results to be returned to the client application as search results for the first search queries [see these content items in light of the 'social media content items' of Kussmaul]; see that these content items can comprise images in Kussmaul ¶ 0063: images comprised by the social content items)
Kussmaul does not expressly disclose receiving network-based data.
Kussmaul does not expressly disclose analyzing said network-based data;
Kussmaul does not expressly disclose associating, by said processor based on said concepts and premises of said text data and results of said analyzing said network-based data.
However, Cropper addresses this by teaching the following.
Cropper teaches receiving network-based data. (Cropper FIG. 4, ¶ 0057-0059: A set of resource usage data may be present, received, collected, or stored; metrics for container, virtual machine hosts, or virtual machines may be used or analyzed (e.g., based on processor/memory/disk/network: usage-percentages, gross-usage, tasks, inputs, outputs, available shares, relative weights, performance speeds))
Cropper teaches analyzing said network-based data; (Cropper FIG. 4, ¶ 0057: metrics for container, virtual machine hosts, or virtual machines may be used or analyzed (e.g., based on processor/memory/disk/network: usage-percentages, gross-usage, tasks, inputs, outputs, available shares, relative weights, performance speeds); ¶ 0061: The set of resource usage data may be analyzed at block 455; Data analysis can extract information/patterns from a data set)
Cropper teaches associating (based on results of said analyzing said network-based data) resulting in the formation of a group. (Cropper FIG. 4, ¶ 0061-0064: The set of resource usage data may be analyzed at block 455; Data analysis can extract information/patterns from a data set; The set of resource usage data may be analyzed to identify/ascertain a set of candidate container arrangements (e.g., both a first candidate container arrangement and a second candidate container arrangement)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the social media data analysis and extraction of Kussmaul with the networked computing resource analysis of Cropper.
In addition, both of the references (Kussmaul and Cropper) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as extracting and analyzing data.
Motivation to do so would be to improve the functioning of the data analysis of Kussmaul used to extract topics, emotions, or other characteristics with the ability in Cropper to use analyzed data determine whether a threshold/ceiling has been met or to provide or furnish a data report for later use.



Regarding claim 20, Kussmaul teaches:
A hardware device comprising a processor coupled to a computer-readable memory unit, said memory unit comprising instructions that when executed by the processor implement[s] a digital conversion method comprising: (Kussmaul ¶ 0009: The computer system comprises a processor and a memory storing machine-executable program instructions. Executing the program instructions by the processor causes the processor to control the computer system to retrieve one or more social media content items from the one or more social media services by the personalization component)
receiving, by said processor, text data associated with a text presentation being presented via a hardware device of a user; (Kussmaul ¶ 0002 describe presenting via a user hardware device: Client applications, also referred to as search-based applications; The application views and presents the content and navigation elements retrieved from the search service to a user of the client application; also relevant to hardware device is Kussmaul ¶ 0039: client applications, i.e., client application programs, like mobile applications executed on a mobile communication device, e.g., a smartphone, to desktop applications executed on desktop computers, scripts executed in a browser, etc.; Kussmaul ¶ 0075-0079, ¶ 0075: retrieved one or more social media content items relate to one or more social media activities of a user of the client application; Ratings may, e.g., comprise likes, dislikes, values of a point scale, etc. assigned to the social media activities, like a posting [this social media posting is relevant to 'text data'; see ¶ 0005 also showing 'text data': extracting keywords from the social media content items]; Kussmaul teaches this involving a processor of a server hardware device in at least ¶ 0116: computer system/server 12 in cloud computing node 10; The components of computer system/server 12 may include, but are not limited to, one or more processors or processing units; claim 1: retrieving, by one or more computer processors, one or more social media content items from the one or more social media services by a personalization component)
receiving, by said processor in response to receiving authorization from said user, ...data associated with said user; (Kussmaul ¶ 0133: Program/utility 40 allows the user to opt in or opt out of exposing personal information; Program/utility 40 enables the authorized and secure handling of user information; The user can be provided with notice of the collection of portions of the personal information and the opportunity to opt-in or opt-out of the collection process; ¶ 0134: Information regarding the social media accounts may be provided by the user. The user may further allow the personalization component to identify and crawl posts by the user on the respective social media services, blogs, communities, and/or social media platforms)
analyzing, by said processor, semantic attributes of said text data; (Kussmaul ¶ 0062: the content analyzing service uses a concept extraction method for extracting the set of keywords, wherein the set of keywords represents characteristic semantic aspects of the retrieved social media content items)
determining, by said processor based on results of said analyzing said semantic attributes, concepts and premises of said text data; (Kussmaul ¶ 0062-0068: the content analyzing service uses a concept extraction method for extracting the set of keywords, wherein the set of keywords represents characteristic semantic aspects of the retrieved social media content items; the content analyzing service uses a topic extraction method for extracting the set of keywords;  content analyzing service uses a tone analysis method for extracting the set of keywords; FIG. 6, ¶ 0142-0147, blocks 304, 306, 308: In block 304, the personalization component uses a relevant topics identifier to identify and extract keywords related to relevant topics from the retrieved social media content items [relevant to claimed 'concepts']; In block 306, the personalization component uses a tone analyzer to identify emotions of the user, like anger, disgust, fear, joy, or sadness, expressed in the retrieved social media content items and extracts keywords related to the emotions of the user [see this applies to claimed 'concepts' in light of instant application ¶ 0025: A mood and tone presentation may be generated based on a determined concept]; In block 308, the personalization component uses a personality insight component to achieve insight [relevant to claimed 'premises' also]into characteristics of the user and to extract keywords related to the characteristics of the user)
analyzing, by said processor, said ... data; (Kussmaul FIG. 6, ¶ 0142-0147, blocks 304, 306, 308: In block 304, the personalization component uses a relevant topics identifier to identify and extract keywords related to relevant topics from the retrieved social media content items; In block 306, the personalization component uses a tone analyzer [shows analysis] to identify emotions of the user, like anger, disgust, fear, joy, or sadness, expressed in the retrieved social media content items and extracts keywords related to the emotions of the user; In block 308, the personalization component uses a personality insight component to achieve insight into characteristics of the user and to extract keywords related to the characteristics of the user; The content items, e.g., documents, available for searching in the search index may have been analyzed at indexing and assigned with a tone factor and/or a personality factor identifying emotions and/or personality characteristics related to the respective content items [shows analysis])
associating, by said processor based on said concepts and premises of said text data ... said user with a plurality of users associated with said text presentation resulting in the formation of a group of users; (Kussmaul ¶ 0075-0079, ¶ 0075: social media activities, like a posting; ¶ 0076: a clustering of users of the social media services comprising the user of the client application and associations of each of the users to the selected social media activities [as seen above in ¶ 0075, these including postings; these users are associated with the claimed 'text presentation'], wherein for the clustering a distance measure over an analysis of a social graph is used; ¶ 0077: Users of the same cluster may be assumed to have similar preferences. Thus, social media content items related to social media activities of users of the same cluster may, e.g., be used for determining keywords identifying common preferences of all users of the respective cluster. A clustering refers to the task of grouping a set of data objects, e.g., users and/or associations of each of the users to a set of social media content items; ¶ 0079: the personalization component may determine a set of one or more users related to the current user, e.g., by identifying other users assigned to the same tenant and/or by analyzing a social graph of the user. The personalization component may further retrieve social media content items related to social media activities of users comprised by the respective set of users)
determining, by said processor, a propensity inclination for said group of users with respect to specialized digital dimensions; (Kussmaul ¶ 0076-0079: A clustering refers to the task of grouping a set of data objects, e.g., users and/or associations of each of the users to a set of social media content items, in such a way that data objects in the same group, i.e., in the same cluster, are more similar [shows the claimed 'propensity inclination'] according to one or more criteria [relevant to claimed 'specialized digital dimensions'] to each other than to those data objects in clusters; see also relevant ¶ 0053 showing criteria may correspond to keywords: A search query may contain a set of query parameters specifying search criteria for searching content items, like, e.g., a set of search terms)
associating, by said processor based on said propensity inclination for said group of users, retrieved images with said text data, (Kussmaul ¶ 0076-0079 describes users associated with social media content items [relevant to claimed 'images']: A clustering refers to the task of grouping a set of data objects, e.g., users and/or associations of each of the users to a set of social media content items, in such a way that data objects in the same group, i.e., in the same cluster, are more similar [shows the claimed 'propensity inclination'] according to one or more criteria [relevant to claimed 'specialized digital dimensions'] to each other than to those data objects in clusters; see Kussmaul ¶ 0062-0063, ¶ 0062 shows use of the claimed 'said text data': the content analyzing service uses a concept extraction method for extracting the set of keywords; The concepts may represent characteristic semantic aspects which can be used as keywords; see then these 'keywords' in light of ¶ 0063: the content analyzing service uses an image tagging method for extracting the set of keywords; enabling a keyword extraction also for images comprised by the social content items. Image tagging provides tags, i.e., keywords, assigned to an image or a piece of an image and providing textual meta-information about the image and/or the content of the image; tags may be generated by the content analysis service, e.g., using automatic image analysis and recognition methods, like object recognition; image analysis comprising extracted feature vectors and training annotation words may be used by machine learning techniques to implement an automatic tagging of images [shows associating images with text data])
wherein said retrieved images are associated with said concepts and premises; and (Kussmaul ¶ 0063: images comprised by the social content items. Image tagging provides tags, i.e., keywords, assigned to an image or a piece of an image and providing textual meta-information about the image and/or the content of the image; tags may be generated by the content analysis service, e.g., using automatic image analysis and recognition methods, like object recognition; image analysis comprising extracted feature vectors and training annotation words may be used by machine learning techniques to implement an automatic tagging of images; see this in light of FIG. 6, ¶ 0142-0145: social media extractor may retrieve social media content items related to the respective user [shows retrieval of images]; In block 306, the personalization component uses a tone analyzer to identify emotions of the user, like anger, disgust, fear, joy, or sadness, expressed in the retrieved social media content items [see this applies to claimed 'concepts' in light of instant application ¶ 0025: A mood and tone presentation may be generated based on a determined concept]; In block 308, the personalization component uses a personality insight component to achieve insight [relevant to claimed 'premises'] into characteristics of the user and to extract keywords related to the characteristics of the user)
presenting, by said processor, said retrieved images to said user. (Kussmaul FIG. 6, ¶ 0145: In block 316, the search results of the one or more second search queries are provided to user, more precisely sent to the search-based application; ¶ 0002: Client applications, also referred to as search-based applications, may rely on a search service to identify and retrieve required information; The application views and presents the content and navigation elements retrieved from the search service to a user of the client application; ¶ 0004: The search index comprises content items of a search query type for use as first search results for first search queries received from a client application; second search results to be returned to the client application as search results for the first search queries [see these content items in light of the 'social media content items' of Kussmaul]; see that these content items can comprise images in Kussmaul ¶ 0063: images comprised by the social content items)
Kussmaul does not expressly disclose receiving network-based data.
Kussmaul does not expressly disclose analyzing said network-based data;
Kussmaul does not expressly disclose associating, by said processor based on said concepts and premises of said text data and results of said analyzing said network-based data.
However, Cropper addresses this by teaching the following.
Cropper teaches receiving network-based data. (Cropper FIG. 4, ¶ 0057-0059: A set of resource usage data may be present, received, collected, or stored; metrics for container, virtual machine hosts, or virtual machines may be used or analyzed (e.g., based on processor/memory/disk/network: usage-percentages, gross-usage, tasks, inputs, outputs, available shares, relative weights, performance speeds))
Cropper teaches analyzing said network-based data; (Cropper FIG. 4, ¶ 0057: metrics for container, virtual machine hosts, or virtual machines may be used or analyzed (e.g., based on processor/memory/disk/network: usage-percentages, gross-usage, tasks, inputs, outputs, available shares, relative weights, performance speeds); ¶ 0061: The set of resource usage data may be analyzed at block 455; Data analysis can extract information/patterns from a data set)
Cropper teaches associating (based on results of said analyzing said network-based data) resulting in the formation of a group. (Cropper FIG. 4, ¶ 0061-0064: The set of resource usage data may be analyzed at block 455; Data analysis can extract information/patterns from a data set; The set of resource usage data may be analyzed to identify/ascertain a set of candidate container arrangements (e.g., both a first candidate container arrangement and a second candidate container arrangement)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the social media data analysis and extraction of Kussmaul with the networked computing resource analysis of Cropper.
In addition, both of the references (Kussmaul and Cropper) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as extracting and analyzing data.
Motivation to do so would be to improve the functioning of the data analysis of Kussmaul used to extract topics, emotions, or other characteristics with the ability in Cropper to use analyzed data determine whether a threshold/ceiling has been met or to provide or furnish a data report for later use.










Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kussmaul and Cropper in further view of Chandra et al., U.S. Patent Application Publication No. 2021/0042800 (filed August 6, 2019; hereinafter Chandra).

Regarding claims 2 and 15, Kussmaul in view of Cropper teaches all the features with respect to claims 1 and 14 above including:
wherein said specialized digital dimensions comprise ... what matters most dimensions, (Kussmaul teaches the claimed 'what matters most' dimensions in light of instant specification ¶ 0024 referring to identifying what matters most to a reader with respect to a concept, evaluating concepts to evaluate a distance with respect to a threshold distance; see then Kussmaul ¶ 0076-0077: the retrieved one or more social media content items are a subset of social media content items related to social media activities selected using a clustering of users of the social media services comprising the user of the client application and associations of each of the users to the selected social media activities, wherein for the clustering a distance measure over an analysis of a social graph is used; the clustering may, e.g., be based on distances between the data objects in a specific representation of the respective data objects, dense areas of the data space, intervals, or particular statistical distributions. The clustering may be referred to as a type of unsupervised learning)
influencing event dimensions, (Kussmaul teaches the claimed 'influencing event' dimensions in light of instant specification ¶ 0040 referring to being associated with a dimension associated with the user's propensity inclination; see then Kussmaul ¶ 0131 (associated with block 306 and ¶ 0143 introducing using a tone analyzer): A tone analyzer may analyze a tone at document as well as sentence level. A tone analyzer may be used to identify emotions, e.g., anger, disgust, fear, joy and/or sadness, as well as social propensities of postings and/or tweets; Kussmaul ¶ 0143 shows that these tones are used to perform a retrieval and thus fulfill the requirement of the dimensions in the claims: identify emotions of the user, like anger, disgust, fear, joy, or sadness, expressed in the retrieved social media content items and extracts keywords related to the emotions of the user. Thus, a map of the social media content items, e.g., documents comprised by the same, and emotions of the user related to these content items may be provided)
and de-contextual preference dimensions. (Kussmaul teaches the claimed 'de-contextual preference' dimensions in light of instant specification ¶ 0043 referring to eliminating negative contextual preference situational events thereby effecting reader decisions and sentiment; see then Kussmaul ¶ 0025: contextual information such as meaning, syntax, time, location, appropriate domain, regulations, user profile, process, task, mood, and goal may be understood, identified, and extracted from a data source; ¶ 0066: In order to extract topics from social media content items, contextual relevant data elements comprised by the social media content items may be separated from contextual not or less relevant data elements such as format specifications; ¶ 0075: enabling a personalization of a search based on current preferences of a user; enabling a personalization of a search based on social media items related to an individual user which are rated positive in the context of the social media service they are published and/or used; ¶ 0135: The relevant topics extractor may use a text extraction module of a contextual analysis engine)
Kussmaul in view of Cropper does not expressly disclose next best situation dimensions.
However, Chandra teaches next best situation dimensions. (Chandra teaches the claimed 'next best situation dimensions' in light of instant specification ¶ 0022-0024 referring to generating a next best situation via natural language programming (NLP) and contextual aggregation via execution of a multinomial logistic regression algorithm, gradually refining natural input text into a high density of text fragments; see then Chandra ¶ 0068-0069: various text-preprocessing techniques (i.e., natural language processing (NLP)) may be applied; Recent advancement in deep learning, for instance applying neural networks for dense vector representations, has further improved some NLP-based tasks; ¶ 0110: the predictive model component 630 may comprise a classification algorithm used to predict a probability of one or more outcome events based on received input data. In various implementations, predictive model 630 may comprise a multinomial logistic regression model) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the textual content analyzing and the cognitive content techniques of Kussmaul as modified with the text pre-processing and the machine learning models of Chandra.
In addition, both of the references (Kussmaul as modified and Chandra) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as textual analysis and machine learning.
Motivation to do so would be to improve the functioning of the textual analysis of Kussmaul as modified with the ability in Chandra to increase efficiency of input text (Chandra ¶ 0107). Motivation to do so would be to improve the functioning of the machine learning of Kussmaul as modified with the ability in Chandra to train learning models to increase accuracy (Chandra ¶ 0126) and to improve models to provide relevant information (Chandra ¶ 0029).








Claims 3-4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kussmaul and Cropper and Chandra in further view of Kelsey et al., U.S. Patent Application Publication No. 2018/0260472 (hereinafter Kelsey).

Regarding claims 3 and 16, Kussmaul in view of Cropper and Chandra teaches all the features with respect to claims 2 and 15 above but does not expressly disclose:
wherein said associating said retrieved images with said text data comprises:
dividing said text presentation into a plurality of conceptual branches;
associating each branch of said conceptual branches with a bounded premise of said concepts and premises; and
determining closure attributes of said bounded premise via execution of said next best situation dimensions.
However, Kelsey teaches:
wherein said associating said retrieved images with said text data comprises: dividing said text presentation into a plurality of conceptual branches; (Kelsey ¶ 0048: At process block 132, selected portions of text such as portion 115B can be analyzed to identify coreferences ... Examples of the method can also maintain multiple branches of the coreference analysis, e.g. retaining two or more cases (e.g. “he” could be “John” with PCR of 56% or “Paul” with PCR of 44%) until at a later time a preferred resolution can be made with greater certainty)
associating each branch of said conceptual branches with a bounded premise of said concepts and premises; and (Kelsey ¶ 0048-0053, ¶ 0048: At process block 132, the coreferences can be analyzed; some having a high probability of correct resolution can be selected and resolved. The coreferences can be classified into types having varying ease or likelihood of correct resolution ... Examples of the method can also maintain multiple branches of the coreference analysis, e.g. retaining two or more cases (e.g. “he” could be “John” with PCR of 56% or “Paul” with PCR of 44%) until at a later time a preferred resolution can be made with greater certainty; see then ¶ 0053: The lower bound of the predefined range can be set to exclude greatly dissimilar text leading to implausible distractors, and the upper bound of the predefined range can be set to exclude highly similar text leading to synonyms of the correct answer 165D)
determining closure attributes of said bounded premise... (Kelsey teaches the claimed 'determining closure attributes' in light of instant specification ¶ 0024 referring to determining a premise closure by evaluating a distance with respect to a threshold distance; see then Kelsey ¶ 0078: To generate distractors [shown in Kelsey ¶ 0053 above to be associated with lower and upper bounds and thus the claimed 'bounded premise'], the document can be searched for snippets matching the answer. The vector of these snippets can be compared with a vector of the correct answer to find enough semantic similarity to be plausible; Similarity can be determined by a Kullback-Leibler distance, a cosine distance)
...via execution of said next best situation dimensions. (Kelsey teaches the claimed 'next best situation dimensions' in light of instant specification ¶ 0022-0024 referring to generating a next best situation via natural language programming (NLP) and contextual aggregation via execution of a multinomial logistic regression algorithm, gradually refining natural input text into a high density of text fragments; see then Kelsey ABST: automated question generation from source documents through natural language processing [NLP], for applications including training and testing. Interleaved selection and transformation phases employ combined semantic-syntactic analysis to progressively refine natural input text into a high density of text fragments having high content value) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the textual content analyzing and the cognitive content techniques of Kussmaul as modified with the classification of text portions and the machine learning models of Kelsey.
In addition, both of the references (Kussmaul as modified and Kelsey) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as textual analysis and machine learning.
Motivation to do so would be to improve the functioning of the textual analysis of Kussmaul as modified with the ability in Kelsey to defer resolution of synctactic and semantic analysis until a later time of increased certainty (Kelsey ¶ 0048). Motivation to do so would be to improve the functioning of the machine learning of Kussmaul as modified with the ability in Kelsey to determine plausible semantic similarity to generate distractors to enhance document-based learning (Kelsey ¶ 0031).

Regarding claims 4 and 17, Kussmaul in view of Cropper and Chandra and Kelsey teaches all the features with respect to claims 3 and 16 above including:
categorizing said concepts and premises via execution... (Kelsey ¶ 0048-0053, ¶ 0048 shows classification [relevant to claimed 'categorizing']: At process block 132, the coreferences can be analyzed to identify coreferences (particularly, proforms, but generally anaphora, cataphora, endophora, or exaphora); some having a high probability of correct resolution can be selected and resolved. The coreferences can be classified into types having varying ease or likelihood of correct resolution ... Examples of the method can also maintain multiple branches of the coreference analysis, e.g. retaining two or more cases (e.g. “he” could be “John” with PCR of 56% or “Paul” with PCR of 44%) until at a later time a preferred resolution can be made with greater certainty; also relevant is Kelsey ¶ 0056 referring to a semantic analysis resulting in concepts: Features of the overall document, as received, can be identified and used to select portions of text, based on a semantic analysis, that can be regarded as likely to include key ideas, concepts, and facts that merit assessment)
...said what matters most dimensions with respect to said propensity inclination... (Kussmaul teaches the claimed 'what matters most' dimensions in light of instant specification ¶ 0024 referring to identifying what matters most to a reader with respect to a concept, evaluating concepts to evaluate a distance with respect to a threshold distance; see then Kussmaul ¶ 0076-0077: the retrieved one or more social media content items are a subset of social media content items related to social media activities selected using a clustering of users of the social media services comprising the user of the client application and associations of each of the users to the selected social media activities, wherein for the clustering a distance measure over an analysis of a social graph is used; A clustering refers to the task of grouping a set of data objects, e.g., users and/or associations of each of the users to a set of social media content items, in such a way that data objects in the same group, i.e., in the same cluster, are more similar [shows the claimed 'propensity inclination'] according to one or more criteria to each other than to those data objects in clusters; the clustering may, e.g., be based on distances between the data objects in a specific representation of the respective data objects, dense areas of the data space, intervals, or particular statistical distributions. The clustering may be referred to as a type of unsupervised learning)
...execution of said what matters most dimensions with respect to ... said bounded premise. (Kelsey teaches the claimed 'what matters most' dimensions in light of instant specification ¶ 0024 referring to identifying what matters most to a reader with respect to a concept, evaluating concepts to evaluate a distance with respect to a threshold distance; see then Kelsey ¶ 0076-0078: To generate distractors [shown in Kelsey ¶ 0053 above to be associated with lower and upper bounds and thus the claimed 'bounded premise'], the document can be searched for snippets matching the answer. The vector of these snippets can be compared with a vector of the correct answer to find enough semantic similarity to be plausible; Similarity can be determined by a Kullback-Leibler distance, a cosine distance)


Claims 5-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kussmaul and Cropper and Chandra and Kelsey in further view of Clatworthy et al., U.S. Patent Application Publication No. 2007/0147654 (provided in IDS 12/16/2020; hereinafter Clatworthy).

Regarding claims 5 and 18, Kussmaul in view of Cropper and Chandra and Kelsey teaches all the features with respect to claims 4 and 17 above including:
executing said influencing event dimensions with respect to a propensity inclination profile for said user associated with said text data; (Kussmaul teaches the claimed 'influencing event' dimensions in light of instant specification ¶ 0040 referring to being associated with a dimension associated with the user's propensity inclination; see then Kussmaul ¶ 0131 (associated with block 306 and ¶ 0143 introducing using a tone analyzer): A tone analyzer may analyze a tone at document as well as sentence level. A tone analyzer may be used to identify emotions, e.g., anger, disgust, fear, joy and/or sadness, as well as social propensities of postings and/or tweets; Kussmaul ¶ 0143: identify emotions of the user, like anger, disgust, fear, joy, or sadness, expressed in the retrieved social media content items and extracts keywords related to the emotions of the user. Thus, a map of the social media content items, e.g., documents comprised by the same, and emotions of the user related to these content items may be provided [shows execution involving the 'influencing event' dimensions]; see this in light of Kussmaul ¶ 0077: taking into account multiple users. Users of the same cluster may be assumed to have similar preferences. Thus, social media content items [relevant to 'said text data'] related to social media activities of users of the same cluster may, e.g., be used for determining keywords identifying common preferences of all users of the respective cluster [using information from multiple users similar to the user is relevant to a 'propensity inclination profile' as 'propensity inclination' was for a 'group of users'])
transforming each closed branch associated with a text based semantic model associated with said text data ... with respect to an associated contextual premise... (Kelsey ¶ 0048: through a combination of syntactic and semantic analysis of the text portions 115B, most probable resolutions of at least some of the selected coreferences (those of the easiest type) can be determined [shows use of a text-based semantic model]; Examples of the method can also maintain multiple branches of the coreference analysis, e.g. retaining two or more cases (e.g. “he” could be “John” with PCR of 56% or “Paul” with PCR of 44%) until at a later time a preferred resolution can be made with greater certainty [resolution would close a branch]; Kelsey ¶ 0048 also recites: And even the sentence with “he” could have alternative resolutions depending on context, for example, with a preceding sentence “Alice asked what kind of sandwich they should get for Carl, who hadn't arrived yet”, “he” is more likely to resolve to Carl than Bob; see this in light of Kelsey ¶ 0059: exaphoric adverb references referring to a broad conceptual context can be the most difficult coreferences to resolve [this shows that Kelsey resolving coferences is performed with respect to an associated contextual premise])
...of said concepts and premises. (Kussmaul ¶ 0062-0068: the content analyzing service uses a concept extraction method for extracting the set of keywords; content analyzing service uses a tone analysis method for extracting the set of keywords; FIG. 6, ¶ 0142-0147, blocks 304, 306, 308: In block 304, the personalization component uses a relevant topics identifier to identify and extract keywords related to relevant topics from the retrieved social media content items [relevant to claimed 'concepts']; In block 306, the personalization component uses a tone analyzer to identify emotions of the user, like anger, disgust, fear, joy, or sadness, expressed in the retrieved social media content items and extracts keywords related to the emotions of the user [see this applies to claimed 'concepts']; In block 308, the personalization component uses a personality insight component to achieve insight [relevant to claimed 'premises' also] into characteristics of the user and to extract keywords related to the characteristics of the user)
Kussmaul in view of Cropper and Chandra and Kelsey does not expressly disclose transforming into an image frame of said received images.
However, Clatworthy addresses this by teaching the following:
transforming ... into an image frame of said received images with respect to an associated contextual premise... (Clatworthy FIG. 4, FIGs. 9-10, ¶ 0067-0070: The character analysis module 405 reviews each segment of text for characters in the frame; The character analysis module 405 may review past and/or future segments of text to determine if other characters, possibly not participating in this segment, appear to be in this frame; Upon detecting a new character, the character analysis module 405 may select one of the graphical renderings in the library 325 to associate with the new character. The selected character may be a generic character of the same gender, approximate age, approximate ethnicity, etc. If customized, the association may already exist. The character analysis module 405 stores the characters (whether by name, by generic character identifiers, by link etc.) in the frame array memory 340) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the textual content analyzing of Kussmaul as modified with the text and image linking of Clatworthy.
In addition, both of the references (Kussmaul as modified and Clatworthy) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as textual analysis.
Motivation to do so would be to improve the functioning of the textual analysis of Kussmaul as modified with the ability in Clatworthy to retrieve or store character links in memory (Clatworthy ¶ 0068-0070).


Regarding claims 6 and 19, Kussmaul in view of Cropper and Chandra and Kelsey teaches all the features with respect to claims 5 and 18 above including:
executing said propensity inclination profile with respect to a composition of a plurality of events associated with said concepts and premises; and (Kussmaul ¶ 0062-0068: the content analyzing service uses a concept extraction method for extracting the set of keywords; content analyzing service uses a tone analysis method for extracting the set of keywords; FIG. 6, ¶ 0142-0147, blocks 304, 306, 308: In block 304, the personalization component uses a relevant topics identifier to identify and extract keywords related to relevant topics from the retrieved social media content items [relevant to claimed 'concepts']; In block 306, the personalization component uses a tone analyzer to identify emotions of the user [relevant to the claimed 'events'], like anger, disgust, fear, joy, or sadness, expressed in the retrieved social media content items and extracts keywords related to the emotions of the user [shows association with claimed 'concepts']; In block 308, the personalization component uses a personality insight component to achieve insight [relevant to claimed 'premises' also] into characteristics of the user and to extract keywords related to the characteristics of the user; a map of the social media content items, e.g., documents comprised by the same, and personality of the user related to these content items may be provided [this map showing social media content items also shows the claimed 'plurality of events,' see in light of Kussmaul ¶ 0022: Social media activities, may, e.g., comprise posting, tweeting, liking, disliking, following, subscribing, sharing, and/or linking content items, i.e., social media content items, using a social media service]; see this in light of Kussmaul ¶ 0077: taking into account multiple users. Users of the same cluster may be assumed to have similar preferences. Thus, social media content items related to social media activities of users of the same cluster may, e.g., be used for determining keywords identifying common preferences of all users of the respective cluster [using information from multiple users similar to the user is relevant to a 'propensity inclination profile' as 'propensity inclination' was for a 'group of users'])
applying artificial intelligence code... (Kussmaul ¶ 0025: the content analyzing service is a cognitive content analyzing service. Cognitive content analyzing services take into account data analysis human cognitive processes influencing the way information is generated, shared, received, and/or processes by humans;  A cognitive content analyzing service may, e.g., use machine learning; Machine learning may, e.g., use deep learning algorithms and neural networks to process information)
...to execute said associating said retrieved images with said text data. (Kussmaul ¶ 0076-0079 describes users associated with social media content items [relevant to claimed 'images']: A clustering refers to the task of grouping a set of data objects, e.g., users and/or associations of each of the users to a set of social media content items, in such a way that data objects in the same group, i.e., in the same cluster, are more similar according to one or more criteria to each other than to those data objects in clusters; see Kussmaul ¶ 0062-0063, ¶ 0062 shows use of the claimed 'said text data': the content analyzing service uses a concept extraction method for extracting the set of keywords; The concepts may represent characteristic semantic aspects which can be used as keywords; see then these 'keywords' in light of ¶ 0063: the content analyzing service uses an image tagging method for extracting the set of keywords; enabling a keyword extraction also for images comprised by the social content items. Image tagging provides tags, i.e., keywords, assigned to an image or a piece of an image and providing textual meta-information about the image and/or the content of the image; tags may be generated by the content analysis service, e.g., using automatic image analysis and recognition methods, like object recognition; image analysis comprising extracted feature vectors and training annotation words may be used by machine learning techniques to implement an automatic tagging of images [shows associating images with text data])


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kussmaul and Cropper in further view of Koike et al., U.S. Patent Application Publication No. 2006/0173872 (hereinafter Koike).

Regarding claim 10, Kussmaul in view of Cropper teaches all the features with respect to claim 1 above but does not expressly disclose:
further comprising: generating, by said processor, a propensity inclination profile for said user with respect to said text data;
generating, by said processor, propensity inclination profiles for said plurality of users with respect to said text data; and
determining, by said processor based on said propensity inclination profile and said propensity inclination profiles, said specialized digital dimensions with respect to said propensity inclination.
However, Koike teaches:
further comprising: generating, by said processor, a propensity inclination profile for said user with respect to said text data; (Koike ¶ 0210: taking note of a plurality of items included in the user's history [profile for said user], acquiring the values representing the components that constitute the item characteristic vector of each of the items involved in correspondence with numeric attributes, finding the variance of the component values between the items, and establishing the attribute relative to the smallest variance as the theme; This technique establishes the numeric attribute relative to the smallest variance as the theme because numeric attributes generally denote the levels of any one of the characteristics of items. Given the attribute having the smallest variance, it may be said that the user has a consistent preference for the attribute in question [this shows the claimed 'propensity inclination' for a particular attribute])
generating, by said processor, propensity inclination profiles for said plurality of users with respect to said text data; and (Koike ¶ 0208 shows using users' histories to determine an inclination of a group of users for red wine: An even further technique may determine effectiveness on the basis of relationships between all users' histories of item usages on the one hand; the majority of users are likely to choose red wines under a predetermined condition (e.g., a birthday for which a wine needs to be selected); Koike ¶ 0210: taking note of a plurality of items included in the user's history [profile for user], acquiring the values representing the components that constitute the item characteristic vector of each of the items involved in correspondence with numeric attributes, finding the variance of the component values between the items, and establishing the attribute relative to the smallest variance as the theme; it may be said that the user has a consistent preference for the attribute in question [this shows the claimed 'propensity inclination' for a particular attribute])
determining, by said processor based on said propensity inclination profile and said propensity inclination profiles, said specialized digital dimensions with respect to said propensity inclination. (Koike ¶ 0208 shows using users' histories to determine an inclination of a group of users for red wine: An even further technique may determine effectiveness on the basis of relationships between all users' histories of item usages on the one hand, and a particular user's history of item usages on the other hand. If the last technique is adopted, it is assumed that the items to be handled are wines and that the user in question tends to select a white whine while the majority of users are likely to choose red wines under a predetermined condition (e.g., a birthday for which a wine needs to be selected); see 'red' vs 'white' in light of FIG. 14, ¶ 0191 displaying attributes such as aroma, color (including red or white), and variety, relevant to the claimed 'dimensions': the vector 24 is indicated as a three-dimensional vector; see also ¶ 0105-0107: the vector on row 1 named "user" in FIG. 1 is acquired in step S11 as the user preference vector composed of "aroma, color (red), color (white), variety (A), variety (B) ... all wines, regardless of whether they have ever been purchased by any user, have their "aroma," "variety A," and "variety B" numerically determined on the scale of 0 to 3) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the user similarity grouping of Kussmaul as modified with the user recommendation system of Koike.
In addition, both of the references (Kussmaul as modified and Koike) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of similar user profile attributes and values.
Motivation to do so would be to improve the functioning of the grouping of users, other users, and social media items as in Kussmaul as modified with the ability in Koike to use multi-dimensional vectors to recommend items to users based on user profiles and attribute affinities. Motivation to do so would also be the teaching, suggestion, or motivation for one of ordinary skill in the art to allow more or less importance to be attached to a particular attribute or attributes when items are recommended.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 11:00am-7:00pm ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        December 17, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164